Title: From Thomas Jefferson to Lafayette, 30 May 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          Sir
          Charlottesville May 30th. 1781
        
        I inclosed to Genl. Phillips a passport for the British flag vessel the Genl. Riedesel and delivered it to Captn. Jones who called on me for that purpose by order of Major General Baron Steuben and was to have accompanied the vessel to and from her port of Destination.
        The movements of the enemy and uncertainty where Genl. Phillips was then to be found delayed his going till you had arrived. I think Baron Steuben afterwards informed me you would be so kind as to send in the Letter by a flag and an Officer to go with the vessel.
        The inclosed Letter from Mr. Miles King written at the request of Captain Gerlach the flagmaster I take the Liberty of transmitting to you by the person who brought it who is returning to Mr. King and will carry any line of information with which you will be so kind as to favor him. I am &c.,
        
          Thomas Jefferson
        
      